Citation Nr: 0614131	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1967.  

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied a claim of entitlement to 
service connection for PTSD.  The Newark, New Jersey, RO 
currently has jurisdiction over this case.

In the same rating decision, the appellant, in pertinent 
part, was also denied service connection for bilateral 
hearing loss and Parkinson's disease.  By notice of 
disagreement dated September 2003, the appellant notified the 
RO of his disagreement with the PTSD and hearing loss 
determinations.  The statement of the case dated July 2004 
addressed both of these issues, but in the August 2004 
substantive appeal, the appellant only perfected his appeal 
in regard to the PTSD service connection claim.  Therefore, 
the claims of service connection for bilateral hearing loss 
and Parkinson's disease are not before the Board at this 
time.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  There are no verified stressors, and it is not possible 
to verify the occurrence or existence of an in-service 
stressor from the information provided by the appellant.




CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1101 (3), 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform 
the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain evidence on his behalf.  
See, e.g., the letter addressed to the appellant by the RO 
dated June 30, 2003.  In this letter, the RO specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim.  
The appellant was asked to inform the RO of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  He was also asked to provide additional 
evidence to make verification of his in-service stressor by 
the RO possible.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The appellant was accorded a VA examination and has 
submitted copies of relevant private medical records, 
and it does not appear from the record as though the 
appellant has sought medical treatment elsewhere.  
Neither he nor his representative has identified any 
additional evidence or information which could be 
obtained to substantiate the present claim and the Board 
is unaware of any other outstanding evidence or 
information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing 
regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2003, after the initial VCAA 
letter was issued in June 2003.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA.  The claim was last adjudicated in 
August 2005.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA, the implementing regulations, and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304 (f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The record does not support a finding that the appellant 
engaged in combat with the enemy.  The appellant served in 
Vietnam for over ten months, but he was not in receipt of any 
awards or commendations that would definitively indicate 
combat service and his military occupational specialty as 
boiler fireman was not combat-related.  While the lack of 
annotations as to combat service is not dispositive of the 
question, there is no other evidence to support a finding of 
combat service.  He alleges that he has PTSD as a result of 
events he witnessed while stationed in Vietnam, but he has 
provided no verifiable details about the stressor incident(s) 
he claims to have witnessed.  Furthermore, the appellant's 
service medical records are negative for psychiatric 
complaints, findings, or treatment, and upon his discharge 
from active service in October 1967, no psychiatric problems 
were noted.  Finally, at a VA Compensation & Pension (C & P) 
exam in July 2003, it was noted that the appellant did not 
have any combat experiences, that he had never received any 
psychiatric treatment, and that he had not reported having 
depression or anxiety.  The examiner ultimately concluded 
that the appellant had no psychiatric disabilities at that 
time.  

In July 2003, the appellant submitted a PTSD questionnaire at 
the request of the RO.  However, even though he had been 
asked to provide information about events he had experienced 
which he felt caused his PTSD, he provided only information 
related to his claim for service-connected tinnitus.  

The only medical evidence in the record of a PTSD diagnosis 
is from a private psychological report dated November 2004, 
37 years after service.  During this examination, the 
appellant recalled incidents involving Marines who dropped 


grenades to ward off enemy divers, a "chaotic incident" 
aboard a neighboring ship for which his crew supplied 
stretchers, and, generally, talking to returning Marines 
about the casualties they experienced during combat.   A 
letter from a service comrade filed in October 2004 described 
an incident involving injured personnel being carried off a 
neighboring ship for transport to a medical facility.  
However, this incident took place in Long Beach, CA, and does 
not appear to have been related to a combat situation.  There 
is also no mention in the letter that the appellant witnessed 
the incident or that he was otherwise directly involved in it 
except as a passive and distant spectator after the incident 
was over.  At the hearing, the appellant also disputed the 
date of the incident described in his service comrade's 
letter, but did not provide a substitute date to be verified 
by VA. Thus, it does not appear that this event, even if 
verified, would meet criterion A of American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) for a diagnosis of 
PTSD.

At the hearing before the RO in November 2004, the appellant 
generally described several alleged stressor events but 
provided no specific information about dates or individuals 
involved to enable VA to verify them.

Furthermore, although a private psychologist diagnosed the 
appellant with PTSD in November 2004, this diagnosis does not 
appear to be related to a verified stressor event in service 
and is therefore insufficient for the present claim.  VA 
cannot verify a stressor based upon the vague information 
that has been provided by the appellant.  Under these 
circumstances, where there is no reasonable possibility of 
verifying legally and medically adequate stressor events in 
service, a VA examination or further VA assistance to the 
appellant is not required.  See 38 C.F.R. § 3.159(c)(4) and 
(d).  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim and a 
determination of service connection for PTSD is not 
warranted.  The present appeal must be denied.




ORDER

Entitlement to service connection for PTSD is denied.



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


